[Cite as Daggett v. Bradshaw, 137 Ohio St.3d 410, 2013-Ohio-4765.]




           DAGGETT, APPELLANT, v. BRADSHAW, WARDEN, APPELLEE.
      [Cite as Daggett v. Bradshaw, 137 Ohio St.3d 410, 2013-Ohio-4765.]
Habeas corpus—Adequate remedy in the ordinary course of law exists for raising
        a claim of sentencing error—Court of appeals’ dismissal of petition
        affirmed.
  (No. 2013-0562—Submitted October 9, 2013—Decided November 6, 2013.)
      APPEAL from the Court of Appeals for Richland County, No. 12CA99,
                                    2013-Ohio-713.
                               ____________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals granting the motion
to dismiss of appellee, Margaret Bradshaw, warden of the Richland Correctional
Institution, and dismissing the petition of appellant, Leotis M. Daggett, for a writ
of habeas corpus. On June 15, 2011, as part of a negotiated agreement, Daggett
pled guilty to a charge of robbery and was sentenced to six years in prison. The
sentencing entry stated that the robbery was a felony of the fourth degree. The
sentencing court issued two nunc pro tunc orders to correct an error in the original
entry. The first again said that the charge was a felony of the fourth degree; the
second, issued on July 8, 2011, corrected the entry to reflect that the charge was a
second-degree felony.
        {¶ 2} Daggett argues that the sentencing court lacked authority to issue
the nunc pro tunc entries and that he has already served the maximum sentence
for a fourth-degree felony.
        {¶ 3} Daggett’s claims are not cognizable in habeas corpus, because he
had an adequate remedy in the ordinary course of law by way of appeal, and in
                            SUPREME COURT OF OHIO




general, sentencing orders are not cognizable in habeas corpus. State ex rel.
Sneed v. Anderson, 114 Ohio St.3d 11, 2007-Ohio-2454, 866 N.E.2d 1084, ¶ 7.
       {¶ 4} Moreover, a nunc pro tunc order correcting a clerical error in a
sentencing entry violates neither Crim.R. 32(C) nor State v. Baker, 119 Ohio
St.3d 197, 2008-Ohio-3330, 893 N.E.2d 163. State ex rel. Womack v. Marsh, 128
Ohio St.3d 303, 2011-Ohio-229, 943 N.E.2d 1010, ¶ 15; State v. Lester, 130 Ohio
St.3d 303, 2011-Ohio-5204, 958 N.E.2d 142, ¶ 17-20.
                                                            Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                            ____________________
       Leotis M. Daggett, pro se.
       Michael DeWine, Attorney General, and Thelma Thomas Price, Assistant
Attorney General, for appellee.
                          ________________________




                                      2